Citation Nr: 1116077	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  05-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of hepatitis C, rated at 10 percent prior to July 2, 2008.

2.  Evaluation of hepatitis C, rated at 40 percent from July 2, 2008.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty in the US Marine Corps from September to December 1971.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a December 2004 rating decision of St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO initially granted the claim for service connection for hepatitis C in December 2004.  At that time, the RO denied the claim for service connection for chronic obstructive pulmonary disease.  The appellant was notified of this decision and perfected an appeal to the Board.

In April 2007, the appellant testified before the undersigned Veterans Law Judge (VLJ).  The VLJ accepted an oral waiver of evidence submitted at that time.  A copy of the transcript is associated with the claims folder.

In August 2007, the appellant submitted web-based evidence concerning hepatitis C transmission and treatment of hepatitis C in nonresponders and relapsers.  This evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  Notwithstanding, the evidence was considered by the AOJ in a rating decision and Supplemental Statement of the Case, each dated September 2009.

The issue of service connection for chronic obstructive pulmonary disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to July 2, 2008, hepatitis C was active and treated with prescribed medication; it was manifested by daily fatigue, hepatomegaly and malaise, along with joint pain, mild hepatomegaly, and right upper quadrant tenderness; but there was no daily anorexia (loss or lack of appetite), or dietary restriction, or weight loss attributable to hepatitis C; and the appellant had no incapacitating episodes.

2.  From July 2, 2008, hepatitis C has been active, treated with prescribed medication, and manifested by daily fatigue and malaise; nausea and occasional vomiting; and right upper quadrant tenderness.  The appellant has not experienced daily anorexia, substantial weight loss or other indicia of malnutrition, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to July 2, 2008, hepatitis C was 40 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7354 (2010).

2.  From July 2, 2008, the criteria for a rating higher than 40 percent for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Board finds that the VCAA letters sent to the appellant in April 2004, June 2004, and August 2004 essentially complied with statutory notice requirements as outlined above except as to the disability rating and effective date elements of the claim.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.

Although VA erred when it did not provide the appellant predecisional notice of the disability rating and effective date elements of his claims, the appellant and his representative have not averred any prejudice, and the Board finds that the error is harmless.  It is noted that VA provided the appellant with post -decisional notice of these elements in letters dated March 2006, October 2007, and August 2009.  The appellant has not been deprived information required to substantiate his claim.  Furthermore, his claims were readjudicated in September 2009, and VA issued to the appellant a Supplemental Statement of the Case dated the same notifying him of the actions taken and evidence obtained or received.  As such, the appellant was afforded due process of law.  The very purpose of the VCAA notice has not been frustrated by the timing error here.  Also, the Board notes that the appellant has been represented throughout his appeal by an accredited veterans service organization.  In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board notes that, as the hepatitis C claim arises from his disagreement with the initial evaluation following the grant of service connection, the claim has been substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the appellant.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Relevant records have been obtained and associated with the claims folder, to include service treatment records.  VA afforded the appellant an opportunity to appear for a hearing and he testified before the undersigned in April 2007.   It is noted that the undersigned VLJ accepted evidence with an oral waiver of consideration by the agency of original jurisdiction.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

VA further assisted the appellant by requesting in October 2007 that he submit information or evidence in support of his claims, to include evidence that he had a respiratory disorder in and since service.

VA provided the appellant VA examinations for his hepatitis C disorder.  VA originally provided an examination in October 2004.  However, to ensure the adequacy of the VA examination, a new examination was obtained in July 2008.  The recent VA examination dated July 2008 is adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, and a diagnosis.  The opinion answers the questions posed by the Board on prior remand and includes a rationale.  It is noted that the adequacy of this examination has not been challenged by either the appellant or his representative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Increase

The appellant seeks a higher evaluation for hepatitis C.  In December 2004, the RO assigned an initial 10 percent evaluation, effective from December 19, 2003.  The appellant appealed that initial rating.  During the appeal period, in September 2009, the RO assigned a 40 percent evaluation, effective from July 2, 2008.  The RO has "staged" the initial disability rating.  This means that separate evaluations have been assigned for separate periods of time based on the facts found.

Factual Background

VA treatment records dated since 2003 reflect, by history, that the appellant was diagnosed with hepatitis C in 1993, treated initially with interferon.  By history, the appellant was an intravenous drug abuser in the early 1970's for a few years.  He had previously worked as a truck driver, but stopped due to chronic lower extremity swelling.

VA imaging study dated January 2003 reflects an impression for fatty infiltration of the liver versus hepatocellular disease; no evidence of a focal abnormality, and no evidence of cholelithiasis or biliary ductal dilation.

VA progress note dated June 2003 reflects complaints of pain everywhere, sleeping 14 hour stretches a day, and napping even after long stretches of sleep.  He reported weakness.  History of hemachromatosis and hepatitis C was indicated.  On a zero to 10 scale, stamina/energy was described as 3.  Medications included Morphine sulphate and oxycodone.  Weight was 233.6 pounds (lbs).

A VA multidisciplinary intake note dated June 2003 reflects that the appellant denied any unplanned weight change greater than 10 lbs in the last month.  His weight was 234 lbs.

A June 2003 VA psychiatric consult reflects that the appellant reported a good appetite.

VA imaging study of October 2003 reflects mild hepatomegaly with colloid shift to the bone marrow compatible with hepatocellular dysfunction; no hepatic mass lesions were identified; and the spleen was surgically absent.  A VA treatment note dated October 2003 reflects that the appellant's weight was 238 lbs.

A December 2003 VA psychiatric note reflects complaints of depression and low energy.  It was noted that his medical conditions may cause fatigue.  His weight was 243.6 lbs.

VA note dated May 2004 reflects that a liver biopsy was obtained.  Pathological diagnosis was chronic hepatitis grade I with necroinflammatory activity present (1/3); moderate fibrosis, where the fibrous septa extend into the lobules (stage 2/4); there was stainable iron; no steatosis; no Mallory bodies or granulomas seen.

Report of VA examination dated October 2004 reflects, by history, multiple medical problems.  Per the appellant, he was diagnosed with hepatitic C in 1992, treated with interferon without success, and recently began ribavirin interferon at VA Bay Pines.  Per the appellant, a recent liver biopsy showed cirrhosis.  The appellant denied ascites or esophageal varicies.  He reported leg swelling.  He further reported tattooing in the military and post service, along with intravenous drug use in 1969-1970.  Objectively, the appellant had tenderness of the right upper abdominal quadrant.  The assessment was hepatitis C.

A December 14, 2004, VA treatment note reflects complaints of worsening fatigue, malaise, joint pain, decreased strength/weakness, shortness of breath on exertion, insomnia (stress related) and depression.  It was noted that the appellant was stressed due to his girlfriend leaving him and the need to find new housing.  Subsequently dated records show that the appellant was homeless and residing in a shelter while seeking a new housing.

A VA progress note dated January 2005 reflects complaints of pain all over.  Weight was 225.5 lbs.  VA treatment records show that the appellant regularly attended education sessions and group therapy sessions related to physical/mental illness.  It was noted that he has multiple medical appointments that he attends without reminders.  A February 2005 progress note reflects that the appellant enjoyed a day of bowling with peers and follow-up lunch at the American Legion.

A lay statement from a case worker with the Homeless Emergency Project dated April 2007 reflects that she worked with the appellant since July 6, 2006.  The case worker reported that the appellant slept "a good portion of the time," had migraine headaches, had fatigue and low energy that interrupted 80 percent of the appellant's daily routine time.  The case worker indicated that she saw the appellant 2 to 4 times a week.

In April 2007, the appellant testified at a travel Board hearing that an evaluation higher than the 10 percent rating was warranted for hepatitis C.  He reported that he was last treated for this condition in December 2005 and that he receives follow-up every 6 months.  He reported that he was last seen 2 or 3 months ago at VA Bay Pines Hospital.  Treatment was interferon shots and pills.  The appellant noted that he had experienced recently difficult circumstances regarding personal relationships and housing.  He reported that he could walk around a grocery store with a cart.  He reported that he could not perform a one hour walk because he would need a walker.

In August 2007, the appellant submitted web-based evidence concerning hepatitis C transmission and treatment of hepatitis C in nonresponders and relapsers.

Report of VA examination dated July 2008 reflects, by history, that the appellant was diagnosed with hepatitis C in 1995.  The appellant has active hepatitis C and evidence of fibrosis which is moderate on the last liver biopsy in 2006.  It was noted that he does not have cirrhosis, but he does have moderate liver damage.  Also, by history, the appellant has hereditary hemochromatosis, which does involve the liver.  It is difficult to determine the precise contribution of the hepatitis C versus the hemochromatosis to his liver damage; however, the hepatitis C is well known to cause liver damage.  The appellant complained of fatigue and malaise on a daily basis.  He complained of nausea and occasional vomiting.  He complained of right upper quadrant pain.  He appeared "tired and drained;" the examiner commented that "it is worth noting that he has multiple medical problems which are unrelated to hepatitis."  The appellant stated that his appetite is now good, but he did not eat well when he was living in a (homeless) shelter because of the quality of the food and he did lose weight at that time.  He reported that he currently resides in an apartment.  It was noted that the appellant is eating better and has gained about 10 pounds in the last 3 months.  The examiner indicated that the record supports the appellant's weight history; it shows his weight 222 lbs in March 2008 and 230 at this examination.  The appellant reported history of back pain and generalized aches and pains which are unrelated.  The examiner reported that the appellant is likely to have hepatomegaly, did not have any incapacitating episodes in the last 12 months, and has not been hospitalized due to hepatitis C.  The appellant reported that bowel movements were okay and that he had no other gastrointestinal symptoms.  He stated that he avoids carbohydrates.  Liver function tests show mild to moderate abnormality.  Objectively, tenderness of the right upper quadrant was found.  The liver edge under the costophrenic angle was felt.  There was no rebound or guarding.  Bowel sounds were positive.  There were no liver cirrhosis stigmata, such as skin spider lesions or ascites at this time.  The appellant was alert, oriented, pleasant, cooperative, and ambulatory.  He walked with a cane, slowly, and appeared tired and drained.  He did not have clear jaundice.  His color appeared "muddy."  He was not in any acute distress and breathed normally.  He did not complain of acute pain.  The assessment included hepatitis C, active, with moderate liver damage or liver fibrosis, status post treatment 3 times, moderately severe.

In an addendum to this examination report dated September 2009, the VA physician stated that hepatitis C was moderate to moderately severe and an active condition with moderate liver fibrosis with other manifestation as reported in the July 2008 report of examination.

Relevant Laws and Statutes

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.  We find that the disability has not significant changed and that a uniform evaluation is warranted.

Hepatitis-C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under this Code, a 10 percent evaluation is warranted where the disease is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  Id.

A 100 percent evaluation is warranted where there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

The schedule further provides as follows

Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae. 

Note (2) under Diagnostic Code 7354 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 

38 C.F.R. § 4.114, Diagnostic Code 7354.

38 C.F.R. § 4.112 indicates that the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year- period preceding onset of the disease.  38 C.F.R. § 4.112.

Analysis

Prior to July 2, 2008, hepatitis C was active and treated with prescribed medication.  It was manifested by daily fatigue, hepatomegaly and malaise.  There are also complaints of joint pain although it is unclear whether this is associated with hepatitis C or his other medical problems.  There is no indication of significant weight loss due to hepatitis C.

The Board accepts that the record shows a more than 10 lbs weight change between 2003 and 2005.  Specifically, his weight was between 234 lbs and 243.5 lbs in 2003; whereas, it was 225 in January 2005.  However, there is no lay or medical evidence suggesting that this weight loss was due to active hepatitis C.  Furthermore, the lay evidence reflects otherwise.  The appellant acknowledged on VA examination in 2008 that he had lost weight during his residence at a homeless shelter around 2005 due to the poor quality of the food.  Notably, the appellant did not report weight loss due to hepatitis C symptomatology.  Also, the record reflects intact appetite.  In June 2003, the appellant reported a good appetite.  Between October and December 2003, the appellant's weight increased from 238 lbs to 243 lbs, which supports his report of good appetite.  There were no complaints of poor appetite on VA examination in 2004 or during VA outpatient treatment in 2004.  Neither the lay nor the medical evidence reflects anorexia.

In addition, neither the lay nor the medical evidence shows incapacitating episodes.  Here, we find that there has been no significant change in the evaluation.  The testimony is credible, except as to cirrhosis.  There was evidence of malaise, daily fatigue, reduced stamina, fibrosis and hepatomegaly.  In fact, nothing in the rating decision that granted the higher evaluation established that there was any significant change.  Perhaps the 2008 examiner was better skilled in preparing the report, but nothing suggests that the Veteran became worse on the day of the examination.

From July 2, 2008, the RO determined that the appellant's hepatitis C disability was manifested by symptoms that warrant a 40 percent evaluation.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least 6 weeks in the past 12-month period.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent from July 2, 2008.  This is because substantial weight loss or other indicia of malnutrition are not shown; also this is because incapacitating episodes are not shown.

Report of VA examination dated July 2008 reflects complaints of fatigue and malaise on a daily basis, nausea and occasional vomiting, and right upper quadrant pain.  Also, the examiner noted that he appeared "tired and drained."  However, the appellant stated that his appetite was good at this time and there was no other indication of malnutrition.  The appellant's weight was 230 lbs at his examination in July 2008, which was a weight increase from March 2008 when he weighed 222 lbs.  The evidence shows that the appellant is not anorexic, and did not have substantial weight loss or other indicia of malnutrition.
Also, regarding incapacitating episodes, neither the lay nor the medical evidence reflects that the appellant required bedrest for hepatitis C symptoms of any duration to include 6 weeks during the past 12-month period.

Therefore, the assignment of a rating in excess of 40 percent from July 2, 2008, for hepatitis C is not warranted.

With respect to the appellant's fatigue and malaise, the Board concedes that this is daily rather than intermittent.  In June 2003, the appellant complained that he slept most of the day, 14 hour stretches and then naps.  A lay statement from his caseworker in 2006 likewise shows that the appellant slept a good portion of the time.  This is not in dispute.  However, the schedule requires that the appellant's disability is manifested by more than daily fatigue and malaise, as indicated above.  In the absence of daily anorexia (or alternatively incapacitating episodes), the criteria for an evaluation greater 10 percent is not warranted for hepatitis C prior to July 2, 2008.  Similarly, without evidence of daily anorexia and substantial weight loss (or alternatively incapacitating episodes), the criteria for an evaluation greater than 40 percent is not warranted for hepatis C from July 2, 2008.

The Board has further considered whether the appellant meets the criteria for a 100 percent rating under Diagnostic Code 7354.  However, the preponderance of the evidence is also against a 100 percent rating for the period prior to and from July 2, 2008.  A 100 percent rating is not warranted because "near-constant debilitating symptoms" are not shown by either the lay or medical evidence.

Prior to July 2, 2008, there were no complaints or findings for nausea, vomiting, or anorexia.  The record shows that the appellant regularly attended VA education sessions and group therapy meetings without reminders.  It also shows that the appellant enjoyed a day of bowling with his peers.  While the appellant reported occasional vomiting, he also reported good appetite and demonstrated a weight gain between March and July 2008.  The Board finds that the appellant's activities, the medical history, and the clinical findings are inconsistent with having near-constant debilitating symptoms.  The appellant's symptoms do not more nearly reflect the criteria for a 100 percent rating prior to July 2, 2008.
From July 2, 2008, the record shows that the appellant had fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain---but these too were not near-constant debilitating symptoms.  The appellant reported on VA examination that his fatigue and malaise were daily, not near-constant.  He reported that his vomiting occurred occasionally.  He reported that his appetite was good.  He reported right upper quadrant pain, but did not indicate the severity or frequency of this pain.  The appellant indicated that he was living in an apartment and eating better, and clinical findings confirmed a modest weight gain (less than 10 lbs).  There is no basis upon which to conclude that the appellant has near-constant debilitating symptoms from July 2, 2008.

The Board has considered further staged ratings.  However, there are no additional periods of time during the appeal period where the criteria for a higher rating than currently assigned prior to and from July 2, 2008, are met.  As such, a uniform disability rating is warranted for the period prior to and from July 2, 2008.  See Fenderson, supra.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Extraschedular Consideration

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the appellant.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue.  The Board acknowledges interference with employment secondary to his service-connected hepatitis C symptomatology.  However, the appellant reported that he has been unemployed since about 2001 due to swelling of the lower extremities.  Also, the Board observes that the evidence shows that the appellant has not experienced hospitalizations or other severe or unusual impairment due to the service-connected hepatitis C disability.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for these disabilities is not warranted.


ORDER

A 40 percent evaluation for hepatitis C prior to July 2, 2008, is granted.

An evaluation greater than 40 percent for hepatitis C from July 2, 2008, is denied.


REMAND

In August 2007, the Board remanded the issue of service connection for chronic obstructive pulmonary disease for a VA medical opinion.  In September 2009, a VA medical opinion was obtained.  This opinion reflects that the claims folder had been reviewed and that:

As far as her chronic obstructive pulmonary disease diagnoses, this condition is likely to be secondary to chronic tobacco abuse, and less likely to be secondary to the in-service upper respiratory infections, based on medical knowledge and the information available.

The Board finds that the September 2009 VA medical opinion is inadequate.  VA may not rely on medical opinions that have no supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Here, the medical opinion states that it is predicated on "medical knowledge and the information available."  However, the physician has not identified, commented on, or explained what medical principles (or knowledge) he found salient in reviewing this matter.  Similarly, he has not identified, commented on, or explained the "information" that he found important in reaching his conclusions.  Because the opinion is simply bereft of any commentary or explanation of the findings found (or medical history) that supports the medical conclusion reached, the opinion is inadequate and must be return.  It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  The Board requested a rationale for the medical opinion as part of the prior remand in August 2007 and essentially none was given.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The September 2009 VA medical opinion should be returned to the examiner for a complete rationale for the opinion that chronic obstructive pulmonary disease is "likely to be secondary to chronic tobacco abuse, and less likely to be secondary to the in-service upper respiratory infections."  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusion.  The claims folder should be available for review.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


